IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00417-CV


                              IN RE ULLJA KUNTZE


                                Original Proceeding


                                       ORDER


      The Court issued an opinion in this proceeding on January 3, 2018. Ullja Kuntze’s

motion for rehearing as to that opinion was denied by written order on January 31, 2018.

Since then, Kuntze has filed a number of motions in this proceeding.

      This Court’s jurisdiction to rule on anything in a proceeding ends “30 days after

the court overrules all timely filed motions for rehearing or en banc reconsideration, and

all timely filed motions to extend time to file such a motion.” TEX. R. APP. P. 19.1(b). A

motion for rehearing is a very specific type of motion that asks the court to modify its

opinion that disposes of the proceeding. On the other hand, a motion to reconsider any

other ruling is not a motion for rehearing as contemplated by Rule of Appellate Procedure
19.1. For example, in this proceeding, Kuntze had filed a motion relating to informalities

in the record. The Court denied the motion. Kuntze then filed a motion titled, “Ullja

Kuntze’s Motion for Rehearing with respect to the Order issued on Jan[.] 31, 2018 in case

10-17-00417-CV of the 10th Court of Appeals of Texas that denies “Kuntze’s ‘Motion

Relating to Informalities in the Record’ filed on January 16, 2018.”” This motion is not

properly labeled or characterized as a motion for rehearing. Such a motion is merely a

motion for reconsideration of the identified order. A motion for reconsideration, even if

labeled a motion for rehearing, does not have the effect of extending this Court’s

jurisdiction under Texas Rule of Appellate Procedure 19.1(b).

       This Court’s jurisdiction over this proceeding ended on March 2, 2018. We have

no jurisdiction to rule on any pending motion, whether filed before or after March 2, 2018.

The only proper ruling when a Court does not have jurisdiction is to dismiss the motion,

or other pleading, requesting relief.

       Accordingly, all pending motions in this proceeding are dismissed because the

Court finds that it has no jurisdiction to rule upon them.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
All pending motions dismissed
Order issued and filed August 29, 2018




In re Kuntze                                                                         Page 2